DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 30 June 2022 is acknowledged.  Claim 12 has been cancelled.  Claims 1, 10, and 13 have been amended.  Claims 1-11 and 13-16 are pending.  Claims 1-9 remain withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 directed to an invention non-elected with traverse in the reply filed on 30 June 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Withdrawn process claims 1-9 are not eligible for rejoinder because they do not include all of the limitations of the allowable product claims.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP 821.04.
The prosecution of this case is closed except for consideration of matters set forth in this Office action.

Specification
The amendments to the title were received on 30 June 2022.  These amendments to the title have been entered.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Photodiode for Realizing Automatic Adjustment of Display Brightness, and Display Substrate and Display Device Comprising Said Photodiode.

Response to Arguments
Applicant’s amendments to the title are not sufficient to overcome the objection to the title made in the non-final rejection filed 31 March 2022.  The title must be descriptive of the claimed invention.  The claims directed to the manufacturing methods thereof are withdrawn.  Accordingly, references to the non-elected manufacturing methods must be removed from the title.  See MPEP 606.01.
Applicant’s amendments to independent claim 10 incorporating the allowable subject matter of now-cancelled dependent claim 12 are sufficient to overcome the 35 U.S.C. 103 rejection of claims 10, 11, 15, and 16 made in the non-final rejection filed 31 March 2022.  The U.S.C. 103 rejection of claims 10, 11, 15, and 16 has been withdrawn.

Allowable Subject Matter
Claims 10, 11, and 13-16 are allowed.  Independent claim 10 incorporates the allowable subject matter of now-cancelled dependent claim 12, and is allowed for the reasons set forth with respect to claim 12 on pp. 8-9 of the non-final rejection filed 31 March 2022.  See pp. 8-9 of the non-final rejection filed 31 March 2022 for the detailed reasons for allowance.  Claims 11 and 13-16 are allowed based upon their dependency from allowable claim 10.

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826